                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,
                                                              Case No. 20-cr-262 (ADM/ECW)
                      Plaintiff,
                                                                 UNITED STATES’ BILL
 v.                                                              OF PARTICULARS FOR
                                                             FORFEITURE OF PROPERTY
 FOWZI ABDINASIR ELMI,

                      Defendant.

       The United States Attorney’s Office for the District of Minnesota, by and through

Erica H. MacDonald, United States Attorney, and Craig R. Baune, Assistant United States

Attorney, files the following Bill of Particulars.

       Upon conviction of Count 1 or 2 of the Indictment, the defendant shall forfeit to the

United States, pursuant to 21 U.S.C. § 853(a)(1) and (2), any property constituting, or

derived from, any proceeds the defendant obtained directly or indirectly as a result of said

violation, and any property used, or intended to be used, in any manner or part, to commit

or to facilitate the commission of said violation, including $3,409.00 in United States

Currency, $479.00 in United States Currency, and a Glock handgun, 9mm pistol, Model

19, bearing serial number BBLH418.
       If any of the above-described property is unavailable for forfeiture, the United States

intends to seek the forfeiture of substitute property as provided for in 21 U.S.C. § 853(p).

                                                  ERICA H. MacDONALD
Dated: 1-27-2021                                  United States Attorney

                                                  s/Craig Baune

                                                  BY: CRAIG R. BAUNE
                                                  Assistant United States Attorney
                                                  Attorney No. 331727
                                                  600 United States Courthouse
                                                  300 South Fourth Street
                                                  Minneapolis, MN 55415
                                                  612-664-5600
                                                  Craig.Baune@usdoj.gov




                                              2
